EXHIBIT 10.37
Form of RSU Grant Agreement – Board Members – Incoming Grant


DEXCOM, INC.
AMENDED AND RESTATED 2015 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
GRANT NUMBER:         
Unless otherwise defined herein, the terms defined in the DexCom, Inc. (the
“Company”) 2015 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Restricted Stock Unit Award (the “Notice”).
Name:        
Address:        
You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”).
Number of RSUs:                        
Date of Grant:                        
Vesting Commencement Date:                        
Expiration Date:
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the RSU
Agreement, the RSUs will vest in accordance with the following schedule: in
three annual installments (i.e., 33.3% of the RSUs subject to this Notice will
vest upon the first anniversary of the Date of Grant; 33.3% of the RSUs subject
to this Notice will vest upon the second anniversary of the Date of Grant; and
33.3% of the RSUs subject to this Notice will vest upon the third anniversary of
the Date of Grant)

Corporate Transaction:
If a Corporate Transaction occurs then the vesting and (if applicable)
exercisability of the RSUs shall be accelerated in full and any reacquisition or
repurchase rights held by the Company with respect to the shares of Common Stock
subject to such acceleration shall lapse in full, as appropriate.

“Corporate Transaction” means the occurrence of any of the following events: (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total voting power represented by the Company’s
then-outstanding voting securities; provided, however, that for purposes of this
subclause (i) the acquisition of additional securities by any one Person who is
considered to own more than fifty percent (50%) of the total voting power of the
securities of the Company will not be considered a Corporate Transaction; (ii)
the consummation of the sale, transfer or disposition by the Company of all or
substantially all of the Company’s assets; (iii) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding





--------------------------------------------------------------------------------




or by being converted into voting securities of the surviving entity or its
parent) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity or its parent
outstanding immediately after such merger or consolidation; (iv) any other
transaction which qualifies as a “corporate transaction” under Section 424(a) of
the Code wherein the stockholders of the Company give up all of their equity
interest in the Company (except for the acquisition, sale or transfer of all or
substantially all of the outstanding shares of the Company) or (v) a change in
the effective control of the Company that occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by members
of the Board whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purpose of this subclause (v), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Corporate Transaction. For purposes of
this definition, Persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company.
Notwithstanding the foregoing, to the extent that any amount constituting
deferred compensation (as defined in Section 409A of the Code) would become
payable under this Plan by reason of a Corporate Transaction, such amount shall
become payable only if the event constituting a Corporate Transaction would also
qualify as a change in ownership or effective control of the Company or a change
in the ownership of a substantial portion of the assets of the Company, each as
defined within the meaning of Code Section 409A, as it has been and may be
amended from time to time, and any proposed or final Treasury Regulations and
IRS guidance that has been promulgated or may be promulgated thereunder from
time to time.
Notwithstanding the foregoing, a Corporate Transaction shall not be deemed to
result from any transaction precipitated by the Company’s insolvency,
appointment of a conservator, or determination by a regulatory agency that the
Company is insolvent, nor from any transaction the sole purpose of which is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.







--------------------------------------------------------------------------------




You understand that your relationship or service with the Company is for an
unspecified duration, and that nothing in this Notice, the RSU Agreement or the
Plan changes the at-will nature of that relationship. You acknowledge that the
vesting of the RSUs pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company. You also understand that
this Notice is subject to the terms and conditions of both the RSU Agreement and
the Plan, both of which are incorporated herein by reference. Participant has
read both the RSU Agreement and the Plan.
PARTICIPANT
 
DEXCOM, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature:
_______________________________
 
By:
_______________________________
 
 
 
 
 
 
 
Print Name:
_______________________________
 
Its:
_______________________________
 








